Citation Nr: 18100067
Decision Date: 	Archive Date: 03/28/18

DOCKET NO. 14-01 129
DATE:	 
ISSUES DECIDED:	4	ISSUES REMANDED:	6
 
ORDER
Entitlement to an initial evaluation in excess of 30 percent for posttraumatic headaches is granted.  
The reduction of the assigned rating for service-connected lumbar spine disability from 40 percent to 20 percent effective April 8, 2015, lumbar spondylosis (hereinafter, a lumbar spine disability) was not warranted.  
Entitlement to an evaluation in excess of 10 percent for a brain hemorrhage is denied.  
The reduction of the assigned rating for service-connected traumatic brain injury (TBI) from 40 percent to 10 percent effective April 8, 2015, was warranted.  
FINDINGS OF FACT
1. The microhemorrhage identified in the Veterans brain is associated with his TBI, and has not produced identifiable residuals separate and distinct from those of the TBI.
2. Throughout the period on appeal, the Veterans posttraumatic headaches have most nearly approximated very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.
3. The reduction in the rating for a lumbar spine disorder from 40 percent to 20 percent did not result in a reduction or discontinuance of compensation payments that were being made; therefore, the notice provisions of the regulation governing compensation rating reductions do not apply. 
4. The 40 percent evaluation for a lumbar spine disability was in effect for less than five years.
5. The reduction of the evaluation for the Veterans lumbar spine disability was based upon one examination that was insufficient to reflect actual improvement of his disability.
6. The reduction in the rating for TBI from 40 percent to 10 percent did not result in a reduction or discontinuance of compensation payments that were being made; therefore, the notice provisions of the regulation governing compensation rating reductions do not apply. 
7. The 40 percent evaluation for TBI was in effect for less than five years.
8. The purported reduction was a proper implementation of a separate evaluation for a residual of TBI that could be independently evaluated under the ratings schedule that did not reduce the overall evaluation for the disabilities.
CONCLUSIONS OF LAW
1. The criteria for entitlement to an evaluation in excess of 10 percent for a brain hemorrhage have not been satisfied.  38 U.S.C. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.124a, Diagnostic Code 8009 (2017).
2. The criteria for entitlement to an initial evaluation of 50 percent for posttraumatic headaches have been satisfied.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.130, Diagnostic Code 8100 (2017).
3. The reduction of the assigned rating for service-connected lumbar spine disability from 40 percent to 20 percent effective April 8, 2015, was not warranted.  38 U.S.C. §§ 1155, 5112 (West 2014); 38 C.F.R. §§ 3.150(e), 3.344, 4.71a, Diagnostic Codes 5010-5243 (2017).
4. The reduction of the assigned rating for service-connected TBI from 40 percent to 10 percent effective April 8, 2015, was warranted.  38 U.S.C. §§ 1155, 5112 (West 2014); 38 C.F.R. §§ 3.150(e), 3.344, 4.124a, Diagnostic Code 8045 (2017).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
The Veteran had honorable active duty service with the United States Army from August 1991 to June 1997 and May 2005 to August 2006, to include service in the Gulf War.
These matters are before the Board of Veterans Appeals (Board) on appeal from a number of rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.
In April 2013, the RO denied entitlement to service connection for sleep apnea.  The Veteran filed a Notice of Disagreement in May 2013.  A Statement of the Case was issued in November 2013.  The Veteran filed his Substantive Appeal in December 2013.  The Board remanded this issue in September 2015 and June 2016 for additional evidentiary development.
In March 2012, the RO granted entitlement to service connection for posttraumatic stress disorder (PTSD) with an initial evaluation of 30 percent.  The Veteran filed a Notice of Disagreement in October 2012.  A Statement of the Case was issued in November 2013.  The Veteran filed his Substantive Appeal in December 2013.  In September 2015, the Board granted an initial evaluation of 50 percent for PTSD.
In September 2012, the RO granted entitlement to service connection for a residual scar of the right ring finger with an initial noncompensable evaluation.  The Veteran filed a Notice of Disagreement in October 2012.  A Statement of the Case was issued in November 2013.  In December 2013, the Veteran filed his Substantive Appeal.  In September 2015, the Board granted an initial evaluation of 10 percent.  
In November 2013, the RO granted entitlement to service connection for a brain hemorrhage associated with TBI with an evaluation of 10 percent.  The Veteran filed a Notice of Disagreement in December 2013.  A Statement of the Case was issued in April 2016.  The Veteran filed his Substantive Appeal in May 2016.
In August 2015, the RO issued a rating decision regarding a number of claims on appeal.  Initially, the RO granted entitlement to service connection for posttraumatic headaches as a separate residual of the Veterans service-connected TBI.  Concurrently, the RO reduced the Veterans evaluation for TBI from 40 percent to 10 percent once the residual headaches were separately evaluated.  The RO also reduced the evaluation of the Veterans lumbar spine disability from 40 percent to 20 percent.  The RO also confirmed and continued the Veterans 10 percent evaluation for a left knee disability.  The Veteran filed a Notice of Disagreement in August 2015 as to that rating decision.  The Veteran then filed a May 2016 claim of entitlement to an evaluation in excess of 30 percent for posttraumatic headaches, which the Board will read as a Notice of Disagreement as to the evaluation of the headaches due to its proximity to the initial rating decision.  A Statement of the Case was issued in November 2017.  In December 2017, the Veteran filed his Substantive Appeal.
In a September 2015 rating decision, the RO denied entitlement to service connection for diabetes mellitus.  The Veteran filed a Notice of Disagreement in May 2016.  A Statement of the Case was issued in November 2017.  The Veteran filed his Substantive Appeal in December 2017.
In August 2016, the RO issued a rating decision that granted entitlement to service connection for a right knee disability with an initial 10 percent evaluation.  The Veteran filed a Notice of Disagreement in October 2016.  A Statement of the Case was issued in December 2017.  In December 2017, the Veteran filed his Substantive Appeal.
In July 2017, the Court of Appeals for Veterans Claims (Court) issued a Memorandum Decision that overturned the Boards September 2015 grant of 50 percent for PTSD and 10 percent for a scar.  The Court stated that the Board failed to provide adequate reasons and bases for these determinations, and relied upon inadequate examinations.
In November 2017, the RO issued a rating decision combining the Veterans service-connected PTSD and TBI residuals, excluding the evaluation for his posttraumatic headaches, and afforded a 70 percent evaluation.
 
Legal Criteria
Disability ratings are determined by application of a ratings schedule which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2017).  The degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  However, pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a Veterans service-connected disability.  38 C.F.R. § 4.14; see Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).
In a claim for a greater original rating after an initial award of service connection, all of the evidence submitted in support of the Veterans claim is to be considered.  In initial rating cases, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as staged ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); 38 C.F.R. § 4.2.  VAs determination of the present level of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending and, consequently, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).
Disabilities must be reviewed in relation to their entire history.  38 C.F.R. § 4.1.  VA must also interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability.  38 C.F.R. § 4.2.  VA is also required to evaluate functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the persons ordinary activity.  38 C.F.R. § 4.10.  Where functional loss is alleged due to pain upon motion, the provisions of 38 C.F.R. § 4.40 and § 4.45 must be considered.  DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Functional loss may be due to pain if supported by adequate pathology and evidenced by the visible behavior of the veteran undertaking the motion.  Functional impairment may be due to pain, including during flare-ups, or from repetitive use.  Mitchell v. Shinseki, 25 Vet. App. 32, 43-44 (2011).  
Prior to reducing a Veterans disability rating, VA is required to comply with pertinent VA regulations applicable to all rating-reduction cases, regardless of the rating level or the length of time that the rating has been in effect.  Generally, when reduction in the evaluation of a service-connected disability is contemplated and the lower evaluation would result in a reduction or discontinuance of compensation payments, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary must be notified at his or her latest address of record of the contemplated action and furnished detailed reasons thereof.  The beneficiary must be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at the present level and 30 days to request a hearing.  38 C.F.R. § 3.105 (e). 
In addition, 38 C.F.R. § 3.344 provides that rating agencies will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations consistent with the laws and VA regulations governing disability compensation and pension.  It is essential that the entire record of examination and the medical-industrial history be reviewed to ascertain whether the recent examination is full and complete, including all special examinations indicated as a result of general examination and the entire case history.  Examinations which are less thorough than those on which payments were originally based will not be used as a basis for reduction.  Ratings for diseases subject to temporary or episodic improvement will not be reduced on the basis of any one examination, except in those instances where all of the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated.  Moreover, where material improvement in the physical or mental condition is clearly reflected, the rating agency will consider whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life.  38 C.F.R. § 3.344 (a).
However, the provisions of 38 C.F.R. § 3.344 (c) specify that the above considerations are required for ratings which have continued for long periods at the same level (five years or more), and that they do not apply to disabilities which have not become stabilized and are likely to improve.  Therefore, reexaminations disclosing improvement, physical or mental, in these disabilities will warrant a reduction in rating.  38 C.F.R. § 3.344.
In considering the propriety of a reduction, the Board must focus on the evidence available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered in the context of evaluating whether the condition had demonstrated actual improvement.  See Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-82 (1992).  The Veteran need not demonstrate that he is entitled to retain the higher evaluation; rather, it must be shown by a preponderance of the evidence that the ROs reduction was warranted.  See Kitchens v. Brown, 7 Vet. App. 320 (1995). 
In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the veteran.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Board determinations with respect to the weight and credibility of evidence are factual determinations going to the probative value of the evidence.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).
Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno, 6 Vet. App. at 465.  Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 C.F.R. § 3.159; see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).
When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.
Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Boards analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim on appeal.
1. Entitlement to an evaluation in excess of 10 percent for a brain hemorrhage
The Veteran contends that he is entitled to an evaluation in excess of 10 percent for a brain hemorrhage.
The Veterans brain hemorrhage is evaluated under Diagnostic Code 8009.  The code provides a disability rating of 100 percent for the six months following a cerebrovascular accident, with a minimum 10 percent rating assigned thereafter as well as separate ratings for any residuals of cerebrovascular accident.  38 C.F.R. § 4.124a.
The Veteran is presently rated for TBI with a separate evaluation for posttraumatic headaches associated with the TBI.  In November 2011, the Veterans VA Medical Center (VAMC) records first noted an old microhemorrhage in the right frontal lobe following an imaging study.  
An October 2013 VA examination associated the microhemorrhage with injuries incurred from an improvised explosive device, which also caused his TBI.  The Veteran reported headaches, which he treated with over the counter medications and occipital nerve blocks from his doctor.  The Veteran did not have resulting muscle weakness, any swallowing condition, any associated respiratory conditions, bowel functional impairment, voiding dysfunction, or recurrent symptomatic urinary tract infections.  The neurologic examination was normal.  No functional impairment was identified attributable to the microhemorrhage.
Subsequent VAMC records have not identified residuals specific to the brain microhemorrhage associated with the Veterans TBI.  Evidence of record reflects that the hemorrhage was associated with the Veterans TBI, which also resulted in posttraumatic headaches.  Headaches were initially included in the evaluation for TBI, which afforded a 40 percent evaluation due to their severity.  Subsequently, headaches were evaluated as a separate residual of TBI.  
Without evidence of additional residuals not already compensated under the ratings schedule, the Veteran is not entitled to an evaluation in excess of 10 percent.  The Veterans claim of entitlement to service connection for the hemorrhage came more than six months after the initial explosion that caused the injury.  Furthermore, pyramiding-the evaluation of the same disability or the same manifestations of a disability under different diagnostic codes-is to be avoided when rating a veterans service-connected disabilities.  38 C.F.R. § 4.14.  As any residuals related to the Veterans brain hemorrhage appear, based on the evidence of record, to be compensated through his TBI and posttraumatic headache evaluations, an evaluation in excess of 10 percent is not warranted.  
With the residuals of the Veterans brain hemorrhage fully contemplated by the ratings that have been assigned under other Diagnostic Codes, the Board finds that the preponderance of the evidence is against the assignment of a rating in excess of 10 percent for a brain hemorrhage.  38 U.S.C. § 5107 (b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
2.  Propriety of a rating reduction from 40 percent to 20 percent effective April 8, 2015, for a lumbar spine disability
The Veteran contends that he is entitled to a restoration of the 40 percent evaluation associated with his lumbar spine disability. 
The Veterans lumbar spine disability is presently rated under Diagnostic Code 5242, which indicates degenerative arthritis of the spine.  The criteria for rating all spine disabilities are set forth in a General Rating Formula for Diseases and Injuries of the Spine, pursuant to which limitation of motion and other factors are evaluated.  Under General Rating Formula, a 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees, or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more body height.  A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal contour such as scoliosis.  A 40 percent rating is warranted when there is forward flexion of the thoracolumbar spine to 30 degrees or less, or with favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankyloses of the entire thoracolumbar spine, and a 100 percent rating is warranted for unfavorable ankyloses of the entire spine.  These criteria apply with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  See 38 C.F.R. § 4.71a 
Associated objective neurological abnormalities are evaluated separately.  38 C.F.R. § 4.71a, Note 1.  Unfavorable ankylosis is a condition in which the spine is fixed in flexion or extension and the ankylosis results in one or more limitations such as limited line of vision, restricted breathing, gastrointestinal symptoms, or neurological symptoms due to nerve root stretching.  Id., Note 5. 
Under the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes, an incapacitating episode is defined as a period of acute signs and symptoms that require bed rest prescribed by a physician and treatment by a physician.  The schedule provides for a 60 percent rating when there are incapacitating episodes having a total duration of at least six weeks during the past 12 months.  A 40 percent rating is warranted when there are incapacitating episodes having a total duration of at least four weeks, but less than six weeks during the past 12 months.  A 20 percent rating is warranted when there are incapacitating episodes having a total duration of at least two weeks, but less than four weeks during the past 12 months.  A 10 percent rating is warranted when there are incapacitating episodes of having a total duration of at least one week, but less than two weeks during the past 12 months.
Normal ranges of motion for the lumbar spine are 90 degrees flexion, and 30 degrees extension, lateral flexion, and rotation.  See 38 C.F.R. § 4.71a.
When evaluating musculoskeletal disabilities, a higher rating may be granted in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  Although pain may cause functional loss, pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system.  Rather, pain may result in functional loss, but only if it limits the ability to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011), quoting 38 C.F.R. § 4.40.
The RO reduced the Veterans lumbar spine disability evaluation from 40 percent to 20 percent in an August 2015 rating decision.  The decision relied upon an April 2015 VA examination that purportedly showed improvement in the Veterans back disability.
In the April 2015 examination, the Veterans forward flexion was to 80 degrees with pain at 35 degrees.  His extension was to 30 degrees or more with pain at 30 degrees.  Right lateral flexion was to 30 degrees or more with pain at 30 degrees.  Left lateral flexion was to 30 degrees or more with pain at 30 degrees.  Right lateral rotation was to 30 degrees or more with pain at 30 degrees.  Left lateral rotation was to 30 degrees or more with pain at 30 degrees.  Repetitive use did not decrease the Veterans range of motion.  IVDS was not noted in the examination report.  The examiner noted functional loss by way of less movement than normal and pain on movement.  The examiner stated that the contributing factors of pain, weakness, fatigability and/or incoordination would cause additional limitation of functional ability of the thoracolumbar spine during flare-ups or repeated use over time.  The examiner estimated that forward flexion would be limited to 40 degrees in those circumstances.
Contrary to the ROs assertion, the April 2015 examination does not reflect improvement of the Veterans lumbar spine disability sufficient to reduce his evaluation.  The first indication of pain on forward flexion was at 35 degrees.  The examiner stated that flare-ups and repetitive use would cause additional limitation, and provided an estimate that halved the Veterans demonstrated range of motion.  With such a sharp decline in functional ability in these circumstances, and with pain demonstrated at 35 degrees of forward flexion prior to repetitive use testing or a flare-up, it is not clear at what degree the Veteran would experience pain when in a flare-up or after repetitive use.  As such, when considering onset of pain in flare-ups and after repeated use, it is not unreasonable to conclude that pain on forward flexion would occur at 30 degrees or less.  In total, the April 2015 examination results do not demonstrate a material improvement in the Veterans lumbar spine disability.
Accordingly, the 40 percent evaluation for lumbar spine disorder is restored as though the reduction had not occurred.  See 38 C.F.R. § 3.344 (a), (b); Schafrath v. Derwinski, 1 Vet. App. at 589; Kitchens, 7 Vet. App. 320.
 
3. Evaluations of TBI and its Residuals
The Veteran initially filed a claim of entitlement to an increased evaluation for TBI in October 2014.  The RO granted a separate evaluation for posttraumatic headaches as a residual of the TBI, and reduced the Veterans TBI evaluation pursuant to the separate evaluation of the headaches.  The Veteran disagreed with the reduction, and filed an increased rating claim with respect to the headaches.

TBI
At the outset, the Board notes that the reduction in the Veterans TBI evaluation was effectuated to account for the separate evaluation of the headaches.  The RO was not determining that the Veterans TBI improved, but instead that his headaches were independently of sufficient severity to warrant a separate evaluation.  
The criteria for evaluating TBI are set forth in Diagnostic Code 8045.  That Diagnostic Code provides rating criteria for three main areas of dysfunction that may result from TBI and have profound effects on functioning: cognitive, emotional/behavioral, and physical.  Each of these areas of dysfunction may require evaluation.  See 38 C.F.R. § 4.124a, Diagnostic Code 8045.
Cognitive impairment is defined as decreased memory, concentration, attention, and executive functions of the brain.  Executive functions are goal setting, speed of information processing, planning, organizing, prioritizing, self-monitoring, problem solving, judgment, decision making, spontaneity, and flexibility in changing actions when they are not productive.  Not all of these brain functions may be affected in a given individual with cognitive impairment, and some functions may be affected more severely than others.  In a given individual, symptoms may fluctuate in severity from day to day.  Evaluate cognitive impairment under the table titled Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified.
Subjective symptoms may be the only residual of a traumatic brain injury or may be associated with cognitive impairment or other areas of dysfunction.  These are evaluated as residuals of a traumatic brain injury, whether or not they are part of cognitive impairment, under the subjective symptoms facet in the table titled Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified.  However, any residual with a distinct diagnosis that may be evaluated under another diagnostic code should be separately evaluated, such as migraine headache or Menieres disease, even if that diagnosis is based on subjective symptoms, rather than under the Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified table. 
Emotional/behavioral dysfunction is evaluated under section 4.130 (Schedule of ratings, mental disorders) when there is a diagnosis of a mental disorder.  When there is no diagnosis of a mental disorder, emotional/behavioral symptoms are evaluated under the criteria in the table titled Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified.
Physical (including neurological) dysfunction is evaluated based on the following list, under an appropriate diagnostic code: Motor and sensory dysfunction, including pain, of the extremities and face; visual impairment; hearing loss and tinnitus; loss of sense of smell and taste; seizures; gait, coordination, and balance problems; speech and other communication difficulties, including aphasia and related disorders, and dysarthria; neurogenic bladder; neurogenic bowel; cranial nerve dysfunctions; autonomic nerve dysfunctions; and endocrine dysfunctions. 
The preceding list of types of physical dysfunction does not encompass all possible residuals of a traumatic brain injury.  Residuals not listed here are evaluated under the most appropriate diagnostic code. 
Each condition should be evaluated separately, as long as the same signs and symptoms are not used to support more than one evaluation, and combine under 38 C.F.R. § 4.25 the evaluations for each separately rated condition.  The evaluation assigned based on the Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified table will be considered the evaluation for a single condition for purposes of combining with other disability evaluations. 
Ratings for cognitive impairment and other residuals of traumatic brain injury not otherwise classified are based on a table of 10 important facets related to cognitive impairment and subjective symptoms.  A 100 percent evaluation is assigned if total is the level of evaluation for one or more facets.  If no facet is total, then the overall percentage evaluation is based on the highest facet.  A 70 percent evaluation is assigned if 3 is the highest level of evaluation for any facet.  If the highest level of evaluation for any facet is 2, then the appropriate disability rating is 40 percent.  A 10 percent evaluation is warranted when the highest level of evaluation for any facet is 1.  Finally, a noncompensable (0 percent) rating is assigned when the level of the highest facet is 0.
There may be an overlap of manifestations of conditions evaluated under the table titled Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified with manifestations of a comorbid mental or neurologic or other physical disorder that can be separately evaluated under another diagnostic code.  In such cases, more than one evaluation may not be assigned based on the same manifestations.  If the manifestations of two or more conditions cannot be clearly separated, assign a single evaluation under whichever set of diagnostic criteria allows the better assessment of overall impaired functioning due to both conditions.  However, if the manifestations are clearly separable, a separate evaluation should be assigned for each condition.  38 C.F.R. § 4.124a, Diagnostic Code 8045, Note (1).
Symptoms listed as examples at certain evaluation levels in the table are only examples and are not symptoms that must be present in order to assign a particular evaluation.  38 C.F.R. § 4.124a, Diagnostic Code 8045, Note (2).  Instrumental activities of daily living refers to activities other than self-care that are needed for independent living, such as meal preparation, doing housework and other chores, shopping, traveling, doing laundry, being responsible for ones own medications, and using a telephone.  These activities are distinguished from Activities of daily living, which refers to basic self-care and includes bathing or showering, dressing, eating, getting in or out of bed or a chair, and using the toilet.  38 C.F.R. § 4.124a, Diagnostic Code 8045, Note (3).  The terms mild, moderate, and severe traumatic brain injury, which may appear in medical records, refer to a classification of traumatic brain injury made at, or close to, the time of injury rather than to the current level of functioning.  This classification does not affect the rating assigned under Diagnostic Code 8045.  38 C.F.R. § 4.124a, Diagnostic Code 8045, Note (4).
The table titled Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified provides the following evaluations: 
Impairment of memory, attention, concentration, executive functions are assigned numerical designations as follows: (0) No complaints of impairment of memory, attention, concentration, or executive functions; (1) A complaint of mild loss of memory (such as having difficulty following a conversation, recalling recent conversations, remembering names of new acquaintances, or finding words, or often misplacing items), attention, concentration, or executive functions, but without objective evidence on testing; (2) Objective evidence on testing of mild impairment of memory, attention, concentration, or executive functions resulting in mild functional impairment; (3) Objective evidence on testing of moderate impairment of memory, attention, concentration, or executive functions resulting in moderate functional impairment; and (Total) Objective evidence on testing of severe impairment of memory, attention, concentration, or executive functions resulting in severe functional impairment. 
Impairment of judgment is assigned numerical designations as follows: (0) Normal; (1) Mildly impaired judgment - For complex or unfamiliar decisions, occasionally unable to identify, understand, and weigh the alternatives, understand the consequences of choices, and make a reasonable decision; (2) Moderately impaired judgment - For complex or unfamiliar decisions, usually unable to identify, understand, and weigh the alternatives, understand the consequences of choices, and make a reasonable decision, although has little difficulty with simple decisions; (3) Moderately severely impaired judgment - For even routine and familiar decisions, occasionally unable to identify, understand, and weigh the alternatives, understand the consequences of choices, and make a reasonable decision; and (Total) Severely impaired judgment - For even routine and familiar decisions, usually unable to identify, understand, and weigh the alternatives, understand the consequences of choices, and make a reasonable decision.  For example, unable to determine appropriate clothing for current weather conditions or judge when to avoid dangerous situations or activities. 
Impairment of social interaction is assigned numerical designations as follows: (0) Social interaction is routinely appropriate; (1) Social interaction is occasionally inappropriate; (2) Social interaction is frequently inappropriate; and (3) Social interaction is inappropriate most or all of the time. 
Impairment of orientation is assigned numerical designations as follows: (0) Always oriented to person, time, place, and situation; (1) Occasionally disoriented to one of the four aspects (person, time, place, situation) of orientation; (2) Occasionally disoriented to two of the four aspects (person, time, place, situation) of orientation or often disoriented to one aspect of orientation; (3) Often disoriented to two or more of the four aspects (person, time, place, situation) of orientation; and (Total) Consistently disoriented to two or more of the four aspects (person, time, place, situation) of orientation. 
Impairment of motor activity (with intact motor and sensory system) is assigned numerical designations as follows: (0) Motor activity normal; (1) Motor activity normal most of the time, but mildly slowed at times due to apraxia (inability to perform previously learned motor activities, despite normal motor function); (2) Motor activity mildly decreased or with moderate slowing due to apraxia; (3) Motor activity moderately decreased due to apraxia; and (Total) Motor activity severely decreased due to apraxia. 
Impairment of visual spatial orientation is assigned numerical designations as follows: (0) Normal; (1) Mildly impaired - Occasionally gets lost in unfamiliar surroundings, has difficulty reading maps or following directions.  Is able to use assistive devices such as GPS (global positioning system); (2) Moderately impaired - Usually gets lost in unfamiliar surroundings, has difficulty reading maps, following directions, and judging distance.  Has difficulty using assistive devices such as GPS; (3) Moderately severely impaired - Gets lost even in familiar surroundings, unable to use assistive devices such as GPS; and (Total) Severely impaired - May be unable to touch or name own body parts when asked by the examiner, identify the relative position in space of two different objects, or find the way from one room to another in a familiar environment. 
Subjective symptoms are assigned numerical designations as follows: (0) Subjective symptoms that do not interfere with work; instrumental activities of daily living; or work, family, or other close relationships.  Examples are: mild or occasional headaches, mild anxiety; (1) Three or more subjective symptoms that mildly interfere with work; instrumental activities of daily living; or work, family, or other close relationships.  Examples of findings that might be seen at this level of impairment are: intermittent dizziness, daily mild to moderate headaches, tinnitus, frequent insomnia, hypersensitivity to sound, hypersensitivity to light; and (2) Three or more subjective symptoms that moderately interfere with work; instrumental activities of daily living; or work, family, or other close relationships.  Examples of findings that might be seen at this level of impairment are: marked fatigability, blurred or double vision, headaches requiring rest periods during most days. 
Neurobehavioral effects are assigned numerical designations as follows: (0) One or more neurobehavioral effects that do not interfere with workplace interaction or social interaction.  Examples of neurobehavioral effects are: Irritability, impulsivity, unpredictability, lack of motivation, verbal aggression, physical aggression, belligerence, apathy, lack of empathy, moodiness, lack of cooperation, inflexibility, and impaired awareness of disability.  Any of these effects may range from slight to severe, although verbal and physical aggression are likely to have a more serious impact on workplace interaction and social interaction than some of the other effects; (1) One or more neurobehavioral effects that occasionally interfere with workplace interaction, social interaction, or both but do not preclude them; (2) One or more neurobehavioral effects that frequently interfere with workplace interaction, social interaction, or both but do not preclude them; and (3) One or more neurobehavioral effects that interfere with or preclude workplace interaction, social interaction, or both on most days or that occasionally require supervision for safety of self or others.
Impairment of communication is assigned numerical designations as follows: (0) Able to communicate by spoken and written language (expressive communication), and to comprehend spoken and written language; (1) Comprehension or expression, or both, of either spoken language or written language is only occasionally impaired.  Can communicate complex ideas; (2) Inability to communicate either by spoken language, written language, or both, more than occasionally but less than half of the time, or to comprehend spoken language, written language, or both, more than occasionally but less than half of the time.  Can generally communicate complex ideas; (3) Inability to communicate either by spoken language, written language, or both, at least half of the time but not all of the time, or to comprehend spoken language, written language, or both, at least half of the time but not all of the time.  May rely on gestures or other alternative modes of communication.  Able to communicate basic needs; and (Total) Complete inability to communicate either by spoken language, written language, or both, or to comprehend spoken language, written language, or both.  Unable to communicate basic needs. 
Impairment of consciousness is assigned numerical designations as follows: Total - Persistently altered state of consciousness, such as vegetative state, minimally responsive state, coma.  See 38 C.F.R. § 4.124a, Diagnostic Code 8045.
The table titled Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified contains 10 important facets of TBI related to cognitive impairment and subjective symptoms.  It provides criteria for levels of impairment for each facet, as appropriate, ranging from 0 to 3, and a 5th level, the highest level of impairment, labeled total.  However, not every facet has every level of severity.  The Consciousness facet, for example, does not provide for an impairment level other than total, since any level of impaired consciousness would be totally disabling.  A 100-percent evaluation must be assigned if total is the level of evaluation for one or more facets.  If no facet is evaluated as total, assign the overall percentage evaluation based on the level of the highest facet as follows: 0 = 0 percent; 1 = 10 percent; 2 = 40 percent; and 3 = 70 percent.  For example, a 70 percent evaluation should be assigned if 3 is the highest level of evaluation for any facet.  
A separate evaluation for the Veterans headaches was proper under the ratings schedule as it is a clearly separable manifestation with a separate Diagnostic Code.  Even with the removal of headaches from the symptomatology associated with his TBI, the Veterans overall symptoms improved from the initial examination in August 2011 as contrasted with the April 2015 TBI examination.  As the Veterans TBI evaluation had been in place less than five years, and any reduction only required reexamination disclosing improvement, physical or mental, in the TBI, the reduction was proper.  See 38 C.F.R. § 3.344.
In the Veterans August 2011 cognitive examination, his highest facet score was a 2, which resulted in a 40 percent evaluation.  The Veteran endorsed mood swings, anxiety and headaches.  Objective evidence of a mild impairment of memory was found on examination, which warranted a 2 for that facet.  The Veterans judgment was normal.  His social interaction was occasionally inappropriate, scoring a 1 in that facet.  He was occasionally disoriented to place, which also scored a 1 for the facet.  The Veterans motor activity was normal, as was his visual spatial orientation.  The Veteran exhibited three or more subjective symptoms that mildly interfered with instrumental activities of daily living, family, work and close relationships, which also scored a 1 for the facet.  There were one or more neurobehavioral effects that occasionally interfered with workplace or social interaction, also scoring a 1 for the facet.  His communication was occasionally impaired, which also resulted in a 1 for the facet.  Finally, his consciousness was normal.  The highest facet was scored at a 2, which resulted in a 40 percent evaluation.
In the Veterans April 2015 examination on which the purported reduction was based, each of the Veterans facets were evaluated at either 0 or 1.  The Veterans memory loss was noted as mild with no objective evidence on testing, which warranted a 1 overall.  His judgment, social interaction, orientation, motor activity, and visual spatial orientation were all normal, yielding a 0 for each facet.  The examination report noted subjective symptoms that did not interfere with work, which warranted a 1 for that facet.  There were no neurobehavioral effects noted on examination.  The Veteran was able to communicate by spoken and written language, as well as comprehend spoken and written language.  Finally, the Veteran was conscious.  The examination report noted residuals of headaches and a mental disorder, each of which received separate evaluations.  As such, the Veteran did not receive a facet evaluation of 2 or 3 that would warrant an evaluation in excess of 10 percent. 
The Veterans December 2016 VA examination reflects a worsening of some facets in the TBI analysis, but not so much as to warrant an evaluation in excess of 10 percent when separate residuals are independently evaluated.  Memory loss remained mild, warranting a 1 in that facet.  Judgment was also mildly impaired, similarly warranting a 1 in the facet.  Social interaction was occasionally inappropriate, also earning a 1 for the facet.  Orientation, motor activity, visual spatial orientation and consciousness were normal.  Subjective symptoms remained unchanged, and continued to warrant a 1 in that facet.  Finally, neurobehavioral effects were noted to occasionally interfere with workplace interaction, social interaction, or both, but did not preclude them, which constituted a 1 in that facet.  Residuals were noted as headaches and dizziness.  With residuals separately evaluated, the highest number for a facet remained 1, which equates to a 10 percent evaluation.
In sum, the Veterans TBI, excluding separately evaluated residuals, showed improvement from August 2011 to April 2015.  While some facets changed in severity, none were noted to rise to a 2 after the August 2011 examination, which would warrant maintenance of a 40 percent evaluation after the separation of the posttraumatic headaches.  
If the separately evaluated residuals were incorporated into the TBI evaluation, the Veteran would not be afforded a higher combined percentage.  The Veterans headaches would yield a 2 for the subjective symptoms facet, which would indicate a 40 percent evaluation.  Evidence of record does not reflect symptoms rising to the level of a 3 for any of the facets.  As such the Veteran would receive a 40 percent for his TBI, which would result in a 90 percent overall evaluation.  Given the grant of a 50 percent evaluation for headaches as discussed below, even with the TBI reduced to 10 percent, the Veterans combined evaluation would still be 90 percent at the time of the September 2015 reduction.  As such, the Veteran would not be entitled to a higher combined evaluation if TBI residuals were not separately evaluated.
The preponderance of the probative evidence of record reflects improvement in the facets of the Veterans TBI.  As the rating had not been in place for five years or more, it is subject to reduction with evidence of showing improvement.  Accordingly, the reduction in the evaluation of the Veterans TBI is proper.  See 38 C.F.R. § 3.344 (a), (b).
Headaches
The Veteran also contends that he is entitled to an initial evaluation in excess of 30 percent for posttraumatic headaches.
The Veterans posttraumatic headaches are evaluated under Diagnostic Code 8100.  38 C.F.R. § 4.124a.  Under Diagnostic Code 8100, a 50 percent rating is warranted with very frequent, completely prostrating, and prolonged attacks productive of severe economic inadaptability.  A 30 percent evaluation is warranted with characteristic prostrating attacks occurring on an average once a month, over the preceding several months.  A 10 percent evaluation is warranted with characteristic prostrating attacks averaging once per two months, over the preceding several months.  A noncompensable rating is assigned with less frequent attacks.  38 C.F.R. § 4.124a.
The Rating Schedule does not define prostrating, nor has the Court.  See Fenderson v. West, 12 Vet. App. 119 (1999) (quoting Diagnostic Code 8100 verbatim, but not specifically addressing the matter of what is a prostrating attack).  By way of reference, prostration is defined as extreme exhaustion or powerlessness.  See Dorlands Illustrated Medical Dictionary 1531 (32nd ed. 2012).  Similarly, prostrate is defined as physically or emotionally exhausted; incapacitated.  See Websters II New College Dictionary 889 (2001). 
Additionally, severe economic inadaptability is not defined in VA law.  See Pierce v. Principi, 18 Vet. App. 440, 446 (2004).  The Court has held that nothing in Diagnostic Code 8100 requires that the claimant be completely unable to work in order to qualify for a 50 percent rating.  Id.  In this regard, it was explained by the Court that if economic inadaptability were read to import unemployability, the appellant, should he or she meet the economic-inadaptability criterion, would then be eligible for a TDIU rather than just a 50 percent rating.  Id., citing 38 C.F.R. § 4.16.  The Court discussed the notion that consideration must also be given as to whether the disability was capable of producing severe economic inadaptability, regardless of whether the condition was actually causing such inadaptability.  See Pierce, 18 Vet. App. at 446.  In this regard, VA conceded that the words productive of could be read to mean either producing or capable of producing.  Id. at 446-447.
The Veterans VAMC treatment records reflect ongoing difficulties coping with his posttraumatic headaches.  In December 2014, the Veteran reported episodes of headaches 4 to 5 times per month in which he was typically not able to function.  During those episodes, he suffered from increased sensitivity to light, and treated the pain with over the counter medication.  
In the May 2015 VA examination, the Veteran reported headaches more frequently than once per month that were prostrating in nature.  Pain was either on one side of the head or on both during attacks, and he experienced blurry vision.  The headaches lasted less than one day.
In July 2015, the Veterans VAMC treatment records reflect increasing intensity and frequency of headaches with over 15 episodes per month and 4 to 5 days of missed work per month.  
In a June 2016 VA examination, the Veteran reported extremely bad headaches that caused him to feel dizzy.  When suffering from a headache, he took medicine and laid down in the dark.  The Veteran reported that it was difficult to function during these headaches, and physical activity worsened this pain.  The examiner noted that his headaches caused difficulty functioning, forgetfulness, and inability to physically move due to the pain.
In December 2016, a VA examination report reflected a worsening of the frequency of the headaches, which were then noted to occur five days per week and sometimes twice per day.  The Veteran was frequently out of commission at work for 1 to 2 hours while experiencing a headache, and reportedly needed to leave work early due to his headaches.  His job description also reportedly changed due to his behavior issues.
In November 2017, the Veteran again reported headaches five days per week in another VA examination.  He endorsed waking up with a headache that would subside and then return later in the day.  Duration was as short as 2 hours or as long as 6 hours.  He reported leaving work early five days per month due to the severe headaches, though more recently he left work as much as twice per week.  The examiner noted absenteeism and early departures from work due to his headaches.  The Veteran reported that his headaches impacted his relationship with leadership as they did not understand the nature of his disability, and it limited his productivity.  
After a review of all the lay and medical evidence of record, the Board finds that the weight of the evidence is at least in relative equipoise as to whether the Veterans migraine headache disability warrants a 50 percent disability rating for the entire initial rating period.  See 38 C.F.R. § 4.124a, Diagnostic Code 8100.  While the Veteran remains employed, the severity and frequency of his posttraumatic headaches has negatively impacted his occupational functioning.  These headaches require increasingly long periods of rest and use of medication.  The Veteran has also credibly described the duration of these headaches as lasting at least two hours, but up to six, which occur on a regular basis.  There is no indication in the record that the Veterans reports of symptoms associated with the headaches are not credible and the Board finds these statements probative in determining the severity of the Veterans headache disability.  While examiners have not opined that the headaches are capable of economic inadaptability, these opinions were not consistent with the worsening of the Veterans headache symptoms.  The Veteran noted missing work due to headaches on an increasingly regular basis, and reported that his job description changed in response to his disability.  He also described a worsening relationship with his superiors due to his absenteeism and impairments in productivity.  Therefore, the Board finds that the probative value of the examiners conclusions regarding economic inadaptability is outweighed by the Veterans numerous and consistent descriptions of his headaches and their impact on his employment.
In this regard, and resolving all reasonable doubt in favor of the Veteran, the Board finds that the Veterans posttraumatic headache disability is manifested by very frequent completely prostrating and prolonged attacks that are capable of producing severe economic inadaptability, warranting a 50 percent initial evaluation.  Id.

 
REMANDED ISSUES
Entitlement to service connection for sleep apnea, to include as secondary to service-connected disabilities, entitlement to service connection for diabetes mellitus, entitlement to an evaluation in excess of 10 percent for a left knee disability, entitlement to an initial evaluation in excess of 10 percent for a right knee disability, entitlement to an evaluation in excess of 10 percent for a scar, and entitlement to an increased evaluation for posttraumatic stress disorder (PTSD) are remanded for additional development.
The most recent VA examination in January 2017, as well as the subsequent February 2017 addendum, is insufficient for adjudicative purposes as the opinions do not provide a thorough rationale to support the conclusions drawn.  Conclusory statements, as those provided by the examiner, do not provide an adequate rationale.  As such, a new medical opinion is necessary on remand.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).
Similarly, the November 2017 VA examination pertaining to the Veterans claim of entitlement to service connection for diabetes mellitus is inadequate.  Unfortunately, the examiner did not provide an opinion as to the etiology of the Veterans disability, nor did the RO request such an opinion.  The Board is unclear why the RO requested an examination for a service connection claim without requesting an opinion as to etiology.  As an examination has been provided on the issue, the Board is obligated to ensure that the examination is adequate for adjudicative purposes.  Accordingly, a new medical opinion as to the etiology of the Veterans diabetes mellitus must be obtained on remand.  See id.
The Board notes that the most recent VA examination in November 2017 pertaining to the Veterans bilateral knee disabilities suspected symptom magnification.  As a result, while the Veteran exhibited about one-third of normal range of motion bilaterally, the examiner concluded that an accurate physical was impossible in that examination.  The examiner stated that an orthopedics note less than one year prior indicated that the Veteran had normal range of motion bilaterally.  However, it is not clear that the examiner fully reviewed the medical evidence of record indicating a history of instability of the bilateral knees, persistent swelling, and flare-ups that prevent the Veteran from walking upstairs unassisted or flexing knees for driving.  The examiner reported that there was no major injury to account for the increase in severity of the Veterans bilateral knee disability, but did not account for the nature of his work, which requires significant time standing on his feet.  While symptom magnification is a legitimate concern in examinations, merely stating that without a thorough rationale is insufficient.  On remand, the examiner must provide a complete examination of the Veterans bilateral knees with thorough explanations for any and all conclusions drawn.  If symptom magnification is properly substantiated, the Board will weigh that information accordingly in its final determination.
In July 2017, the Court determined that the May 2013 VA examination pertaining to the right finger scar was insufficient as it did not explain why the scar was not unstable despite the Veterans lay report of skin peeling from his scar.  As such, a new examination and medical opinion is necessary.
The VA examinations assessing the severity of the Veterans PTSD are inconsistent with the lay symptoms reported, and retrospective clarification, as well as an assessment of the Veterans present severity, is necessary on remand.  In the Courts July 2017 Memorandum Decision, it highlighted the severe symptoms reported by the Veteran, which contrasted sharply with the examination reports assessment of a more mild disability.  As such, a retrospective opinion must be obtained on remand in order to reconcile these reports.  
 
The matters are REMANDED for the following action:
1. Contact the Veteran and his representative in order to identify any outstanding non-VA treatment records regarding the issues on appeal.  If non-VA providers are identified, obtain releases for those records.  Make all reasonable attempts to obtain the non-VA treatment records and associate them with the claims file.  If such records cannot be obtained, inform the Veteran and his representative, and afford an opportunity for him to provide these outstanding records.
2. Obtain any relevant, outstanding VA treatment records that are not already associated with the claims file.  If no records are available, the claims folder must indicate this fact and the Veteran should be notified in accordance with 38 C.F.R. § 3.159 (e).  All attempts to contact the Veteran should be documented in the record.
3. Once the aforementioned development is complete, obtain a new medical opinion from a new examiner with respect to the etiology of the Veterans sleep apnea.  Actual examination of the Veteran is not necessary unless deemed to be by the examiner assigned to this case.  The examiner must review the entire claims file, with particular attention to this remand and the evidence offered by the Veterans representative in the February 2018 Appellate Brief.  Once a review of the file has been conducted, the examiner must opine as to the following:
(a)  Is it at least as likely as not (50 percent or greater probability) that the Veterans sleep apnea began during active service, is related to an incident of service, or began within one year after discharge from active service?
(b)  Otherwise, is it at least as likely as not (50 percent or greater probability) that the Veterans sleep apnea was proximately due to or the result of his service-connected disabilities?
The examination report should specifically state that a review of the record was conducted.  Any and all diagnostic testing deemed necessary should be performed prior to finalizing the report.  The examiner should provide a complete rationale for all opinions provided, which involves a detailed discussion of the reasoning behind each conclusion and does not rely on conclusory statements.  
If an opinion cannot be provided without resorting to mere speculation, the examiner should identify all medical and lay evidence considered in this conclusion, fully explain why this is the case and identify what additional evidence (if any) would allow for a more definitive opinion.
4. Once the aforementioned evidentiary development is complete, obtain a new medical opinion with respect to the etiology of the Veterans diabetes mellitus.  Actual examination of the Veteran is not necessary unless deemed to be by the examiner assigned to this case.  The examiner must review the entire claims file, with particular attention to this remand.  Once a review of the file has been conducted, the examiner must opine as to the following:
(a)  Is it at least as likely as not (50 percent or greater probability) that the Veterans diabetes mellitus began during active service, is related to an incident of service, or began within one year after discharge from active service?
(b)  Otherwise, is it at least as likely as not (50 percent or greater probability) that the Veterans diabetes mellitus was proximately due to or the result of his service-connected disabilities?
The examination report should specifically state that a review of the record was conducted.  Any and all diagnostic testing deemed necessary should be performed prior to finalizing the report.  The examiner should provide a complete rationale for all opinions provided, which involves a detailed discussion of the reasoning behind each conclusion and does not rely on conclusory statements.  If an opinion cannot be provided without resorting to mere speculation, the examiner should identify all medical and lay evidence considered in this conclusion, fully explain why this is the case and identify what additional evidence (if any) would allow for a more definitive opinion.
5.  Once the aforementioned evidentiary development is complete, schedule the Veteran for a new VA examination to assess the present nature and severity of his bilateral knee disability.  The examiner must review the entire claims file with particular attention to this remand.  The examiner should consider the nature of the Veterans work, its impact on his knees, as well as the severity of reported symptoms during flare-ups and after repetitive use.  Range of motion testing, both active and passive, should be performed and all results recorded in the examination report.  
If the examiner believes that symptoms are being exaggerated or magnified by the Veteran, he or she must provide a thorough rationale for this 	conclusion, including identification of all medical and lay evidence considered in this conclusion, fully explain why this is the case and identify what additional evidence (if any) would allow for a more definitive opinion.
6.  Once the aforementioned evidentiary development is complete, schedule the Veteran for a new VA examination to assess the present nature and severity of his right finger scar.  The examiner must review the entire claims file, with particular attention to this remand.  The examiner must provide a thorough rationale for all conclusions drawn, including an explanation of why the scar may or may not be considered stable when considering the Veterans lay reports of symptomatology.  
7.  Once the aforementioned evidentiary development is complete, schedule the Veteran for a new VA examination to assess his PTSD.  The examiner must review the entire claims file, with particular attention to this remand.  After such a review, the examiner should opine as to:
(a) Describe the present nature and severity of the Veterans PTSD;
(b) Provide a retrospective opinion regarding the severity of the Veterans PTSD since June 2011.  Please discuss the difference in severity between the Veterans reported symptoms and the assessments provided by the VA examiners.  The examiner may indicate different periods of time with differing symptomatology demonstrated according to the evidence of record.
The examination report should specifically state that a review of the record was conducted.  Any and all diagnostic testing deemed necessary should be performed prior to finalizing the report.  The examiner should provide a complete rationale for all opinions provided, which involves a detailed discussion of the reasoning behind each conclusion and does not rely on conclusory statements.  If an opinion cannot be provided without resorting to mere speculation, the examiner should identify all medical and lay evidence considered in this conclusion, fully explain why this is the case and identify what additional evidence (if any) would allow for a more definitive opinion.
8.  Following completion of the foregoing, the AOJ should review the record and readjudicate the claims on appeal.  If any remain denied, the AOJ should issue an appropriate supplemental SOC, afford the Veteran and his representative an opportunity to respond, and return the case to the Board.
 
B. MULLINS
Veterans Law Judge
Board of Veterans Appeals
ATTORNEY FOR THE BOARD	H. Fisher, Associate Counsel 

